Citation Nr: 0907096	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-11 585	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss for the period dating from March 
7, 2006, to November 14, 2007.

2.  Entitlement to an initial rating in excess of 50 percent 
for bilateral hearing loss for the period since November 15, 
2007.



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral hearing loss and assigned a 
disability evaluation of 20 percent, effective March 7, 2006. 
A timely appeal was noted with respect to that rating.

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for the service-connected bilateral 
hearing loss from 20 percent to 50 percent, effective 
November 15, 2007. The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded. 
AB v. Brown, 6 Vet. App. 35, 38 (1993). The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
terminate the appeal. Id. Thus, the issue remains in 
appellate status.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).    

In the present case, the Board issued a decision on October 
7, 2008.  Two days later, on October 9, 2008, VA received a 
letter from the Veteran requesting a Travel Board hearing.  
There is no evidence in the claims folder of the postmark 
date of this letter.  In the event that the postmark is not 
of record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded. See 38 C.F.R. § 20.305. 38 C.F.R. 
§ 20.306 lists the legal holidays.  Thus, the Veteran's 
Travel Board hearing request is deemed made prior to the 
October 7, 2008, Board decision.  He has a right to such a 
hearing and his request must be addressed in order to ensure 
compliance with due process.  See 38 C.F.R. § 3.103.

Accordingly, the October 7, 2008, Board decision addressing 
the issues of entitlement to an initial rating in excess of 
20 percent for bilateral hearing loss for the period dating 
from March 7, 2006, to November 14, 2007, and entitlement to 
an initial rating in excess of 50 percent for bilateral 
hearing loss for the period since November 15, 2007, is 
vacated.


REMAND

In the Veteran's October 2008 correspondence, he requested a 
hearing before a Board member.  As the prior Board decision 
has now been vacated, the Veteran should be provided with 
such a hearing before a Veterans Law Judge at the RO to 
ensure compliance with due process.  Because such hearings 
are scheduled by the RO, the case must be remanded.  On 
Remand, the RO should clarify whether the Veteran wants a 
Travel Board or Video hearing before a Veteran's Law Judge.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be asked to clarify 
whether he wants a Travel Board or 
Video hearing at the RO before a 
Veteran's Law Judge.  The Veteran 
should be scheduled for the type of 
hearing requested.  The case should 
then be processed in accordance with 
standard appellate practices. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	                        
____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



